DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 January 2021 has been entered.


Response to Amendments
Receipt of Applicant’s Amendment filed on 3 January 2022 is acknowledged and entered.
By this Amendment, the Applicant amended claims 1, 6, and 7, and added claim 15.  
In Applicant’s Remarks and Arguments, filed 03 January 2022 (see pg 7), Applicant states “Claims remain 2, 5, 8 and 12 are cancelled without waiver, prejudice, or disclaimer.”  However, these claims were canceled in Applicant’s amendment filed 13 September 2021.  For the purposes of the present examination, Claims 2, 5, 8, and 12 are considered to remain canceled.
Claims 1, 3-4, 6-7, 9-11, and 13-15 remain pending in the application. 


Response to Arguments
Claim Objections: In light of the amended claims, the objection to Claim 6 is withdrawn.  However, the amendment to Claim 1 has prompted a new round of objections as explained in the Section below titled “Claim Objections”.
Claim Rejections, 35 USC 112(b): In light of the amended claims, the rejections of Claims 1, 3-4, 7, and 10  are withdrawn.

Applicant’s arguments, see pages 7-8, filed 3 January 2022, with respect to the previous rejection(s) of claim(s) 6-7,  under USC § 102; in light of the amendments made to the claims, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made to the amended claims as explained in the Section below titled “Claim Rejections - 35 USC § 103”
Applicant’s arguments, see pages 8-10, filed 3 January 2022, with respect to the previous rejection(s) of claims 1, 3-4, 10 and 13-14, under USC § 103; in light of the amendments made to the claims, have been fully considered and are unpersuasive. 
Applicant argues (pgs 8-10) that Puglia in view of Monzel fails to disclose "controlling said position of said shutter (8) as a function of the desired flow rate and of a table (Tl, T2) containing at least flow rate and position valves," as recited in (amended) claim 1.
Examiner respectfully disagrees, noting that Puglia discloses:
	- “In known systems, filling valves are provided with…a plurality of throttled positions…to vary the position of the shutter between pre-set positions according to a predetermined logic.  For this purpose, filling valves according to said prior art solutions comprise an actuator, to actuate a piston connected to the shutter movable between the position of maximum opening and the closed position, 
Examiner concludes this disclosure of Puglia (while describing the prior art) reads upon Applicant’s amended claim of “controlling said position of said shutter (8)” at least with regards to the instant measured flow rate.
Puglia additionally discloses “control means compris(ing) an element for detecting the position of the piston (e.g., “shutter”) connected to the actuator to regulate the position of the piston in feedback, comparing the measured position with a pre-set position (i.e. “a table”) as a function of the measured value of flow rate and consequently modifying the position of the piston. (pg 3, line 20 – pg 4, line 4).
Examiner concludes this disclosure of Puglia (combined with the previously cited disclosure above) reads upon Applicant’s amended claim of “controlling said position of said shutter (8) as a function of …a table (Tl, T2) containing at least … position values”.
Additionally, Monzel teaches that a “desired rate of flow is predetermined not only as a function of one or more parameter value(s) measured in parallel, but said parameter values are combined with already known rate values (i.e. “a table”) which have been determined by way of one or more prior fill operations (para 10)”.
The combination of Puglia as modified by Monzel therefore teaches “controlling said position of said shutter (8) (Puglia, pg 2, line 19 – pg 3, line 3) as a function of the desired flow rate (Monzel, para 10) and of a table (Tl, T2) containing at least flow rate (Monzel, para 10) and position valves (Puglia, pg 3, line 20 – pg 4, line 4)",  as recited in (amended) claim 1.
Therefore, the combined teachings of Puglia as modified by Monzel continue to read upon Applicant’s amended Claim 1, and the rejections of claims 1, 3-4, 10 and 13-14, under USC § 103 stand.


Claim Objections
	Regarding Claim 1, Claim 1 is objected to because of the following informality:  Applicant amended the claim to contain the phrase “controlling said position of said shutter (8) as a function of the desired flowrate and of a table (T1, T2) containing at least flowrate and position valves;”.  The word “valves” appears to be misspelled (“values”).  In the interests of compact prosecution, Examiner interprets the phrase to mean ““controlling said position of said shutter (8) as a function of the desired flowrate and of a table (T1, T2) containing at least flowrate and position values;”



Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 6-7, 10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Puglia in view of Monzel (US 2011/0017345).
Regarding Claim 1, Puglia discloses a method for controlling a modulating valve (1) during a filling operation, carried out, without interruptions of production, on a plurality of receptacles for filling them with a pourable product under pressure,
said valve (1) comprising a shutter (2 and pg 5, lines 5-6) movable along an axis for closing or opening in a variable manner an outflow passage of the valve (1) itself designed to control the filling of said receptacles with said pourable product (pg 5, lines 3-4); 
said method comprising the steps of:
measuring the flow rate of said pourable product passing through said valve (1) by means of a flowmeter (7 and page 6, lines 1-5);
measuring the position of said shutter (2) along said axis by means of a position sensor (9 and page 7, lines 1-6);

wherein the method further comprises:
defining an initial table containing at least the position values prior to a first filling of said receptacles during said filling operation (page 6, lines 6-20).

    PNG
    media_image1.png
    1165
    786
    media_image1.png
    Greyscale


	Further regarding Claim 1,  Puglia teaches the claimed invention, but does not specifically mention controlling said position of said shutter as a function of the desired flowrate and of a table 
	Monzel, however, teaches controlling said position of said shutter as a function of the desired flowrate and of a table containing flowrate values (para 10 and Examiner’s rationale as presented in the section titled “Response to Arguments” above.  Monzel additionally teaches updating said table with flowrate and position values during fillings subsequent to said first filling during said filling operation (storing values in the control unit as described in paragraph 32).
	The advantages of Monzel’s teachings include the benefits associated with self-learning systems, as well as the ability to optimize the filling process for large containers in an iterative manner while avoiding pressure fluctuations or pressure surges.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Monzel’s teachings to Puglia’s disclosures by adding an iterative step within the computer program and storing the most recent values in a table in order to gain the benefits of self-learning systems as well as the advantages of fill rate optimization while avoiding pressure fluctuations and surges.
Regarding Claim 3, Puglia as modified above teaches a method for controlling a modulating valve  during a filling operation, wherein  the table is defined initially by: measuring the flowrate of said pourable product passing through said valve (Puglia, 1) as a function of at least a position of said shutter (2) prior to said first filling; and storing in said initial table (pg 6, lines 18-20) the flowrate value measured in the measuring step and said at least one position of said shutter (2).
Regarding Claim 4, Puglia as modified above teaches a method for controlling a modulating valve during a filling operation, wherein said measuring and storing steps are repeated for more positions of said shutter (Monzel, para 31-36, which describes an iterative process of filling based on previous fillings).
Regarding Claim 6, Puglia discloses a filling device comprising a modulating valve (1) having a shutter (2 and pg 5, lines 5-6) movable along an axis (Examiner’s annotations) for closing or opening in a variable manner an outflow passage of the valve (1) itself designed to control the filling of receptacles with a pourable product under pressure (pg 5, lines 3-4);
said filling device further comprising:
- a flowrate sensor (7 and page 6, lines 1-5) configured for measuring the flowrate of said pourable product passing through said valve (1) and for generating a flowrate signal (Pg 6, lines 6-10) correlated with the measured flowrate; 
- a position sensor (9 and page 7, lines 1-6) configured for measuring the position of said shutter (2) along said axis (Examiner’s annotations) and for generating a position signal (pg 8, lines 16-22) correlated with the measured position; and
- a control unit (Items 7, 8, 9, and 10) configured for receiving said flowrate (pg 6, lines 6-10) and position (pg 7, lines 1-6) signals and controlling the positioning of said shutter (2) along said axis (Examiner’s annotations) as a function of said flowrate and position signals (pg 7, lines 18 -25);
- wherein the control unit (Items 7, 8, 9, and 10) is configured for controlling the position of said shutter (2) along said axis as a function of the desired flow rate and of a table (pg 6, lines 18-20 and pg 8, lines 5-7), which, at the start of a filling operation carried out, without interruptions of production, on a plurality of receptacles, contains at least the flowrate and position values measured respectively by said flowrate sensor (7) and by said position sensor (9) prior to a first filling of said receptacles during said filling operation.
	Further regarding Claim 6,  Puglia teaches the claimed invention, but does not expressly mention said table (being) updated with flowrate values during respective fillings subsequent to said first filling.
	Monzel, however, teaches said table (being) updated with flowrate values during respective fillings subsequent to said first filling (storing values in the control unit as described in paragraph 32).
	The advantages of Monzel’s teachings include the benefits associated with self-learning systems, as well as the ability to optimize the filling process for large containers in an iterative manner while avoiding pressure fluctuations or pressure surges.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Monzel’s teachings to Puglia’s disclosures by adding an iterative step within the computer program and storing the most recent values in a table in order to gain the benefits of self-learning systems as well as the advantages of fill rate optimization while avoiding pressure fluctuations and surges.
	Further regarding Claim 6,  Puglia as modified by Mozel therefore teaches wherein the control unit (Puglia, Items 7, 8, 9, and 10) is configured so that, subsequently is updated with the flowrate and position values (Monzel, para 32) measured respectively by said flow rate sensor (Puglia, Item 7 and page 6, lines 1-5) and by said position sensor (Puglia, Item 9 and pg 3, line 20 – pg 4, line 4). 
Regarding Claim 7, Puglia as modified above teaches a filling device wherein
	said valve (Puglia, Item 1) receives said pourable product from the tank (Puglia, Examiners annotations, and Pg 5, lines 3-4, wherein a filling machine (e.g. “tank” is disclosed but not shown in the drawing) pressurized through a duct (Puglia, Examiner's annotations);
	said valve (Puglia, Item 1) comprising a hollow body (Puglia, Examiner's annotations; the hollow body surrounds shutter 2 and/or piston 3) coaxial to said axis (Puglia, Examiner's 
	said flowrate sensor (Puglia, Item 7 and page 6, lines 1-5) being arranged at said duct and measuring the flowrate passing through said duct (Puglia, Item 4); 
	said position sensor (Puglia, Item 9 and page 7, lines 1-6) being arranged in correspondence with said shutter (Puglia, Item 2).  
Regarding Claim 10, Puglia as modified above teaches a method for controlling a modulating valve (5) during a filling operation, wherein the table is defined initially by: measuring the flowrate of said pourable product passing through said valve (Puglia, 1) as a function of at least a position of said shutter (2) prior to said first filling; and storing in said initial table (pg 6, lines 18-20) the flowrate value measured in the measuring step and said at least one position of said shutter (2).
Regarding Claim 13, Puglia as modified above teaches a method for controlling a modulating valve (5) during a filling operation, wherein: the method comprises measuring the pressure of said pourable product by means of a pressure sensor (Monzel 9 and para 29), the table is initially defined by associating said flowrate and position values to respective pressure values in the measuring step (Monzel, para 29), and the table is updated by including in said table (Monzel, paras 29-32) said pressure values in the measuring step and associating step, respectively with said flowrate and position values (para 32).
Regarding Claim 14, Puglia as modified above teaches a filling device wherein the device comprises a pressure sensor (Monzel, 9 and para 29) configured for measuring the pressure of said pourable product inside a tank (Monzel, 3 and para 29) and for generating a pressure signal related to the pressure measured (Monzel, para 298-31 wherein control unit 8 receives data from pressure sensor 9); said 
Regarding Claim 15,  Puglia as modified above teaches a filling device wherein 
	said valve (Puglia, item 1) receives said pourable product from the tank (Puglia, Examiner’s annotations) pressurised through a duct (Puglia, Examiner’s annotations);
	 said valve (Puglia, Item 1) comprising a hollow body (Puglia, Examiner's annotations; the hollow body surrounds shutter 2 and/or piston 3) coaxial to said axis (Puglia, Examiner’s annotations) and defining a flow channel (Puglia, Examier’s annotations) for said pourable product housing said shutter (Puglia, Item 2);
	said flowrate sensor (Puglia, Item 7 and page 6, lines 1-5) being arranged at said duct (Puglia, Examiner’s annotations) and measuring the flowrate passing through said duct (Puglia, Examiner’s annotations);
	 said position sensor (Puglia, Item 9 and page 7, lines 1-6) being arranged in correspondence with said shutter (Puglia, Item 2).
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Puglia as modified by Monzel, and in further view of Girard (US 8,091,735).
Regarding Claims 9 and 11, Puglia as modified above teaches the claimed invention, to include a filling device further comprising an actuator configured for receiving a command signal from said control unit (items 9 and 10 and page 8, lines 5-25, wherein a digital controller 10 connected to an actuator 9 consisting of a transducer is disclosed) correlated with said table (page 9, lines 5-25, figures 1 -3) and for controlling the movement of said shutter (2) within said channel (Examiner’s Annotations).  
	Puglia as modified above, however, does not explicitly teach the actuator as being “electromagnetic”, as claimed by Applicant.

The advantages of Girard’s teachings include the use of a dispensing mechanism that is appropriate for a wide variety of applications.   It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Girard’s teachings to Puglia’s disclosures by ensuring that the actuator is indeed electromagnetic since electromagnetic actuators have the advantage of being relatively easy to control and relatively compact.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL whose telephone number is (571)272-8421. The examiner can normally be reached Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 5712726007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/CHRISTOPHER M AFFUL/Examiner, Art Unit 3753                                                                                                                                                                                                        
/MARY E MCMANMON/Supervisory Patent Examiner, Art Unit 3753